         Case 1:20-cv-07472-GHW Document 35 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 WCA HOLDINGS III, LLC
                                                           Case No. l:20-cv-7472 (GHW)
                                Plaintiff,
                                                             DECLARATION OF
                                                          WANDA D. FRENCH-BROWN
        -against-

 PANASONIC AVIONICS CORPORATION,

                                 Defendant.




       I, WANDA D. FRENCH-BROWN, hereby declare, under penalty of perjury pursuant to

28 U.S.C. § 1746, as follows:

       1.     I am a partner with Loeb & Loeb LLP, attorneys for Defendant Panasonic Avionics

Corporation (“Panasonic”). I am fully familiar with the facts set forth herein, and respectfully

submit this Declaration in support of Panasonic’s Motion to Dismiss the Amended Complaint of

Plaintiff WCA Holdings III, LLC (“WCA”).

       2.      Attached hereto as Exhibit lisa true and correct copy of the Amended Complaint

filed in this action on December 3, 2020 (Dkt. No. 27).

       3.      Attached hereto as Exhibit 2 is a true and correct copy of the 2010 General Terms

Agreement (“GTA”) Between Panasonic and WCA, dated June 29, 2010.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of Amendment No. 1 to the

GTA, dated October 19, 2012.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of Amendment No. 2 to the

GTA, dated November 16, 2012.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of Amendment No. 3 to the

GTA, dated March 11, 2013.
            Case 1:20-cv-07472-GHW Document 35 Filed 12/17/20 Page 2 of 2



       7.       Attached hereto as Exhibit 6 is a true and correct copy of Amendment No. 4 to the

GTA, dated April 10, 2017.




Dated: New York, New York
       December 17, 2020

                                                                 /s/ Wanda D. French-Brown
                                                              WANDA D. FRENCH-BROWN




                                                2
